Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se une el Juez Asociado Señor Hernández Denton.
Un análisis de la decisión mayoritaria que emite el Tribunal en el presente caso deja perplejo al lector de la misma. Desde un punto de vista estrictamente doctrinario, la decisión emitida es una correcta. De otra parte, la rela-ción que de los hechos relevantes se hace es una completa e impresionante. El error se comete al aplicar la doctrina a esos hechos; error que, naturalmente, induce al Tribunal.al resultado equivocado, e injusto, al que llega.
Dicho con respeto, y por más esfuerzo que hemos hecho, no comprendemos cómo la Mayoría le impone un cincuenta (50) por ciento de negligencia concurrente al demandante Montalvo Feliciano. Somos del criterio que éste no tuvo culpa, o negligencia, alguna en relación con el accidente automovilístico en el que perdió la vida su joven esposa y otra de las personas que viajaban en el vehículo de motor que él conducía.
*763Conforme surge de la propia opinión mayoritaria emi-tida: el accidente en controversia ocurre, en horas de la noche, en una carretera que no contaba con alumbrado al-guno; el camión conducido por el codemandado Cruz Con-cepción no tenía reflectores, o luces, en la parte posterior de la plataforma; el referido camión emitía un denso humo negro; la carga en la plataforma de dicho camión estaba cubierta con una lona oscura; y la velocidad extremada-mente lenta a la que transitaba dicho camión, en las pro-pias palabras de la opinión mayoritaria, “lo convertía, para todos los fines prácticos, en un camión detenido en plena vía pública ...” (Énfasis en el original.) Opinión mayorita-ria, pág. 760.
Todo lo anteriormente expuesto significa, en palabras sencillas, que dicho camión constituía, para cualquier conductor que transitara esa noche por dicha vía pública, un objeto no visible plantado en el mismo medio de la carretera.
Si a ello le añadimos que la escasa visibilidad que de dicho camión podía haber tenido esa noche el codeman-dante Montalvo Feliciano estaba aún más afectada por la presencia del vehículo de motor que le precedía —la grúa— no entendemos cómo el Tribunal le puede imponer negli-gencia alguna a Montalvo Feliciano; sobre todo, un cin-cuenta (50) por ciento. La mejor evidencia —si es que se necesita alguna más— de que prácticamente el camión constituía un objeto no visible la constituye el hecho de que la grúa que precedía al codemandante Montalvo Feliciano por poco impacta al mismo; no ocurriendo dicha colisión debido al violento viraje que se vio obligado a hacer el conductor de la misma en el último momento.
La mayoría del Tribunal intenta justificar su erróneo proceder expresando que Montalvo Feliciano no actuó “como un hombre prudente y razonable que, en circunstan-cias normales, hubiese reaccionado: guardando una distan-cia, frenando o desviando el automóvil hacia otro carril”. Opinión mayoritaria, pág. 761.
*764Dicho nuevamente con respeto, tal parece que los inte-grantes de este Tribunal hace mucho tiempo que no condu-cen un vehículo de motor en las vías públicas de nuestro País. Olvida la Mayoría, en primer lugar, su propia deter-minación a los efectos de que Montalvo Feliciano no sólo conducía su vehículo a una velocidad bastante menor que la permitida en el sector por el cual transitaba esa noche, sino que éste se mantenía a una distancia aproximada, de la grúa que le precedía, de dos carros y medio (2 1/2); he-chos que demuestran que Montalvo Feliciano cumplía, en esos momentos, con todos los requisitos exigidos por la Ley de Vehículos y Tránsito de Puerto Rico.
En segundo término, ignora la Mayoría el normal y ló-gico proceder de un conductor que observa que el vehículo de motor que le precede, de manera súbita, realiza un radical viraje hacia el lado izquierdo de la carretera. Lo normal en esas circunstancias es que ese conductor siga con su vista, aim cuando solamente por unos instantes, el radical viraje realizado por dicho vehículo. Ello con el agravante, en el presente caso, que al retornar su visión hacia el frente de su vehículo, dicho conductor no tenía el tiempo suficiente para esquivar un objeto no visible que estaba detenido en la carretera a todos los fines prácticos.
Ante esas circunstancias, cabe preguntarse: ¿era previ-sible o anticipable ese hecho para Montalvo Feliciano o para cualquier otro conductor que tuviera la infortunia de transitar esa noche por dicha vía pública?
Somos del criterio que la constestación a dicha interro-gante resulta ser obvia. Nadie puede razonablemente pre-ver o anticipar la presencia de un objeto no visible en el medio de una carretera. Siendo ello así, no puede imponér-sele ninguna clase de responsabilidad a Montalvo Feliciano. Así lo establecen las propias decisiones nuestras que cita la Mayoría en la exposición doctrinaria que hace. Ginés Meléndez v. Autoridad de Acueductos, 86 D.P.R. 518 (1962); Ramos v. Carlo, 85 D.P.R. 353 (1962).
El 8 de enero de 1987, Jorge L. Montalvo Feliciano su-*765frió una inmensa pérdida, la de su joven esposa. Hoy, Jorge L. Montalvo Feliciano es víctima de una grave injusticia. El más alto Foro judicial de su País resuelve que él fue responsable, en un cincuenta (50) por ciento, de la muerte de su esposa; situación y sentimiento que lo acompañará por el resto de su vida.
No podemos permanecer callados ante tan grave injusticia. Es por ello que disentimos.